09/01/2020



                                                                                         Case Number: DA 20-0402




          IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 20-0402

IN THE MATTER OF THE GUARDIANSHIP
OF:

J.S.M.,

     A Minor Child:

DIANA R. MERIDETH and KENNETH M.
MERIDETH,

          Petitioners, Appellees
          and Cross Appellants,                                        ORDER OF MEDIATOR
________________________________________                                    APPOINTMENT

IN THE MATTER OF THE GUARDIANSHIP
OF:

J.S.M.,

      A Minor Child:

CAROL M. MERIDETH,

            Petitioner and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Dana Charles Christian, whose name appears next on
the list of attorneys desiring appointment as mediators for Domestic Relations appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 1, 2020.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Sherine Diane Blackford, Monica Payne, Kevin S. Brown, Margaret Sullivan
Braun, Sheryl L. Wambsgans